Title: Documents on the Hearing of William Smith’s Petition, [27 April 1758]
From: Franklin, Benjamin
To: 


Following the imprisonment of the Rev. William Smith upon a writ of the Pennsylvania Assembly, and his “trial” before it for alleged contempt, he addressed petitions for relief to the King in Council and to Parliament. The petition to the King, dated Feb. 6, 1758, from “Philadelphia County Goal” (printed in italics below as Part I), reached England in late March and was laid before the Privy Council on April 1. On the 10th the Council’s Committee for Plantation Affairs ordered the attorney general and solicitor general to conduct hearings. These were set for April 20 and 27; Franklin and the other Assembly agents, their lawyers, the Penns and their lawyers, and observers from Pennsylvania were present. The unusually full records of this case, the first managed by Franklin before officers of the Crown, show in detail both his and his opponents’ procedures. The voluminous papers prepared by attorneys for Smith on both sides of the Atlantic are among the Penn Papers in the Historical Society of Pennsylvania. Long explanatory letters from Thomas Penn and from Ferdinand J. Paris are also among the Penn Papers. Documents gathered and prepared by Franklin and his associates are now at the New York Public Library, and his notes for the guidance of his lawyers are at the Boston Public Library. Further notes of his are at the Historical Society of Pennsylvania, and two letters from him, explaining his handling of the case, are printed below, pp. 60–3, 87–8. The documents printed here, under the date of the second hearing (April 27), though some were written earlier, include Smith’s petition itself, Franklin’s notes on it, and some other papers prepared by him or under his direction.
Smith’s petition reached England under favorable auspices; it was carried by the influential and respected former governor, James Hamilton (above, III, 327 n), who had witnessed Smith’s arrest and “trial” in Philadelphia. Furthermore, Jacob Duché, Jr., a student and admirer of Smith’s, who accompanied Hamilton, had taken notes at the “trial” and was prepared to supply full, authentic details to support his mentor’s appeal. At the same time, Franklin received letters and papers (not found) explaining the Assembly’s conduct. The petition itself, which Franklin probably did not see until after its presentation to the Privy Council, he refuted point by point in a paper to guide his solicitor, Joshua Sharpe (printed in roman below as Part II interwoven with Part I). He also gave Sharpe extracts from the minutes of recent cases in Virginia, Massachusetts, and New York of breach of privilege arrests by colonial assemblies. Council for Paris, who was managing Smith’s case, bitterly attacked the Assembly and the Quakers at the first hearing (April 20), and Franklin prepared “Observations on the Reflections thrown on the Quakers” (printed below as Part III) for his lawyers to use in their response. At about the same time he drafted some leading questions they might ask James Hamilton, designed to show that Franklin and the Quakers had undertaken effective action for defense in Pennsylvania (printed below as Part IV). Though a brief had probably been ready for the April 20 hearing, Sharpe used both it and the papers drawn by Franklin to prepare a revised brief. Counselors William de Grey and George Perrot presented it the evening of April 27 in the attorney general’s chambers at Lincoln’s Inn.

This fourteen-page revised brief began with a summary of the petition, extracts from the order committing Smith and from other documents, and a copy of the order from the Privy Council Committee to the attorney general and solicitor general to “Examine into the allegations [in the petition] and Report to this Committee what they conceive advisable for his Majesty to do for the Relief of the Petitioner.” Then followed a summary of the case against Smith: an abstract of William Moore’s offensive address Smith was said to have abetted; long abstracts from the Assembly Journal, Jan. 5–28, 1758, recording his conduct before the Assembly; and abstracts of the most material testimony against him by the Rev. Johann F. Handshue, German printer Anton Armbrüster, clerk Robert Levers, Drs. Thomas and Phineas Bond, David Hall, and Smith himself. Then came legal justification of the Assembly’s action; extracts from charters and laws granting powers to the Assembly, abstracts of cases where the House of Commons, 1675–1751, had committed persons for contempt and then denied release by writ of habeas corpus,  and a summary of the colonial precedents on breach of privilege that Franklin had supplied. The brief concluded with a summary of the Assembly argument, entitled “Observations,” printed below as Part V.
  
I. William Smith’s Petition (in italics)II. Franklin’s Notes on the Petition (in roman)
[April 27, 1758]
To the King’s most Excellent Majesty in Council.
The Petition, Complaint and Appeal, of William Smith of the City of Philadelphia in the Province of Pensilvania, Clerk.
In humble Manner Sheweth.
[a] That Your Petitioner on the 6th. Day of January, in the Year of Our Lord 1758, by Order of the Representatives of the People of the said Province, in Assembly then sitting, was arrested by their Serjeant at Arms, and by Vertue of that Order, held in close Custody, until the 25th. Day of the said Month; A great Part of that Time not being permitted to speak to any Person, but in the Presence of the said Serjeant, nor to hold any Correspondence, in Writing, but with his Privity and Consent.
a. It is acknowledged that the Petitioner was on the 6th. of January ordered into the Custody of the Serjeant at Arms, agreeable to the Practice of the Parliaments of Great Britain and Ireland, and the Representative Assemblies of all the British Colonies, in Cases which they deem Breaches of Priviledge, Contempts, false and libellous Charges, &c.
[b] That during the Time of Your Petitioners Confinement, he was, in a formal Manner, brought to the Bar of the House of Assembly, and, by them, charged with being a Promotor and Abettor, of the writing and publishing a Libel, entitled, The humble Address of William Moore, One of the Justices of the Peace, for the County of Chester.
b. Also, that according to such Practice he was brought to the Bar of the House, to answer such Questions as should be put to him touching a certain Address of William Moore, highly reflecting on the Justice of the late Assembly, and derogatory of the just Priviledges and Powers of the House of Representatives, which the Petitioner was suspected to have written or abetted.
  [c] That Your Petitioner being One of the Trustees, under an Honourable private Society in London, for maintaining Charity Schools, to instruct Germans here; And to that End, having the Care and Direction of a printing Press, to furnish them with a News Paper and other Matters, in their own language, doth acknowledge, and never did deny, That, when he found the said Address, which animadverted on the Proceedings of a former dissolved Assembly, printed and published in the Pensilvania Gazette, by Benjamin Franklin and David Hall, who are the known and publick Printers to the Assembly, and in the Pensilvania Journal, by William Bradford of the said City, he did, thô a considerable Time after such printing and publishing in the English Papers, advise it to be translated, into the German Tongue, and published in the said German News Paper.
c. That the Printers of the Pennsylvania Gazette and Pennsylvania Journal are not Officers of the Assembly tho’ they sometimes print the Votes and Messages of the House by their special Order; and were call’d before the House as well as the Petitioner, but on discovering the Author, and behaving openly and properly to the House, were dismissed. See the Examinations of Hall and Bradford.
  [d] That Your Petitioner answered to the Charge of the Assembly, That he was Not Guilty of any Matters, of which he stood accused, and protesting he never had the least Intention to violate the Privileges of that House, with great Humility prayed them to order him a Tryal, for his supposed Offence, in some Court of Justice, according to the Laws of England, and this Province; For Reason alledging that, if he had committed the Crime, charged, it was cognizable in the established Courts of Justice; And by the Assembly’s imprisoning, trying, putting him to great Charge in his Defence, and finally punishing him, if they should so far proceed, he might be twice punished for One, and the same, Offence.
d. That no Representative Body in the King’s Dominions, ever orders a Trial in Courts of Justice for Offences that relate to Breach of Priviledge, &c. and there could be no Danger of his being punished by a common Court of Justice for such Offence.
  [e] That the House rejecting Your Petitioners Prayer, did, by Vote, resolve to try Your Petitioner, themselves; And for that Purpose, did direct him to bring his Witnesses before them, for summoning whom, they gave their Orders; And did allow Your Petitioner Counsel, to speak to Matters of Fact only; They, by another Vote, having resolved, that neither Your Petitioner, or his Counsel, should be heard concerning their Jurisdiction, or any other Matter of Law; and did appoint a Day for Your Petitioners Tryal.
e. The House, at the Petitioner’s Request, gave him Leave to bring Witnesses, and to use Council, and appointed a Day to hear him: If in this they deviated from the usual Forms, ’twas in favour of the Delinquent. [See Votes, Page 15] They also directed the Clerk to furnish him with the Copies he ask’d and ordered that he should be admitted to confer with his Council and such other of his Friends as he desired to consult, in private. It is true they would not suffer the Council to dispute their Authority, nor their Judgment of the Nature of the Offence, [See Votes, Page 18] but only how far Mr. Smith was or was not concerned in it.
  [f] That Your Petitioner being thus compelled to waive Points, which he judged very material, in his Defence, and to submit to the Jurisdiction, Power and Direction of those, who did not scruple to acknowledge themselves, principal Partys, yet hoping to mollify them by this Submission, and by making it appear he had no Design of violating their Privileges, did undertake to defend himself, and manifest his Innocence, in the Manner prescribed to him; which he humbly apprehends, he did so effectually, as must have given entire Satisfaction to all unprejudiced Judges, and have obtained his Discharge.
f. The House not being satisfied with his Defence, directed him to be committed till he should give Satisfaction to the House by proper Acknowledgments: This is no more than usual.
  [g] That, notwithstanding the Assembly’s Proceeding, in all the Forms of an indifferent and legal Court of Judicature, by summoning Witnesses, examining them, on their Oaths, in and by the Authority of the House administered, terrifying some, who were not inclined to swear, or answer, with Imprisonment, and hearing the Prisoner at the Bar, as they called Your Petitioner, in his Defence, still reserving to themselves the Conclusive Power, of declaring Your Petitioner Guilty, or Not Guilty, did, at last, very unjustly, by the Votes of a Majority, as their Verdict, find Your Petitioner Guilty, of Part of their Charge, against him, namely, the promoting and publishing the said Libel, intitled as above; And thereupon, intending to render Your Petitioner infamous, among the People, and to brand with Disgrace and Ignominy, the Character of a Clergyman, of the Church of England, who is placed at the Head of a Seminary of Learning, in the City aforesaid, and engaged in sundry other publick Undertakings, did by their final Sentence, adjudge that Your Petitioner should be committed to the Newgate, or Common Goal of the said County; The place for Thieves, Murderers and Felons, as well as Debtors, there to be detained, until further Orders, from the House; to which loathsome Goal he was committed, on the aforesaid 25th. of January and therein now lyes.
g. If the House in the Enquiry into this Breach of Privilege went too much into the Forms, and used too much the Expressions proper to a Court of Justice, it was nothing more than an Impropriety in them, being in no sense any Prejudice to the Delinquent, but rather in his Favour as he was in that Way allowed Council. He has no Charge as a Clergyman. His Character as such, or as a Schoolmaster, was not now to be hurt, by the Censure of the House for publishing a Libel, he having been long considered as a common Scribbler of Libels and false abusive Papers [both?] against publick Bodies and private Persons, and thereby keeping up Party Heats in the Province, on which Account he had been refused the Pulpit by the Minister, and denied a Certificate of Good Behaviour by the Vestry. [See the Depositions of Roberdeau and others; See Chattin’s Deposition.] The Place of his Confinement is in a separate Building from the Criminals where only Debtors are confin’d, in airy commodious Apartments, where the Confinement is the only Inconvenience; and this (incurr’d by his Contumacy) he was told by the House might be prevented by his making proper Acknowledgments, which he refused.
  [h] That Your Petitioner did, imediately, read and tender, an Appeal, from this Judgment to Your Sacred Majesty in Council, and prayed to have the same entred, upon their Minutes, which they refused to do; Intimating that no Appeal lay, from any Judgment of theirs, to Your Sacred Majesty in Council.

h. It is true he demanded an Appeal to His Majesty; which he conceived he was entitled to by the Charter and Laws of the Province; and offered Bail to prosecute the Appeal; but the House on considering maturely the Words of the Charter and Laws, were of Opinion, “that no Appeals were intended to be directed by either to the King and Council from Judgments of the House of Assembly relating to Breach of Priviledge and Contempts to the House,” and acquainted him that on making the Submission required by the House, Bail to prevent a Commitment would be unnecessary: This Submission he insolently refused, striking his Hand on his Breast, and saying he was determined his Tongue should never give his Heart the Lie. [See Votes, Page 24. 25.]
  [i] That Your Petitioner in his said Appeal, did further pray that their Clerk should deliver to Your Petitioner attested Copys of all Papers, Minutes and Proceedings, relative to Your Petitioner’s Tryal, humbly to be layd before Your Majesty; To which Prayer, although the Matters, therein mentioned, have been since specially desired, they have not yet vouchsafed to give Your Petitioner any Answer.
i. It appears by the Votes, [Page 19, 20,] that Copies of all Papers necessary for his Defence were delivered to the Petitioner.
  [k] That, thô by the Depositions, taken before the House, it appeared that very many Persons, Lawyers and Others, had seen, approved of, and advised the printing and publishing the Address of Wm. Moore before it was printed; That the Speaker and two other Members of Assembly, being consulted on the said Address, previous to it’s Publication by the Printer to the House, and by him acquainted with the Contents thereof, did counsel and advise, and as far as in them lay, authorize the printing and publishing the same; That David Hall the acting Printer of the Pensilvania Gazette, and Wm. Bradford, the Printer of the Pensilvania Journal, did also, before the House, acknowledge they had printed and published it, and that thô it appeared that the Paper, layd to the Charge of Your Petitioner, was only a Republication, in the Way of his Business, and that, of all those concern’d in it he was the least so. Yet no Person has, ever, been called in Question, as a Criminal, for any Matters relating thereto, but Your unhappy Petitioner, except Mr. Moore who declared himself the Author.
k. The Address of William Moore speaks for itself, and will show whether it was such as good Lawyers ought to approve. The Speaker and two other Members charg’d with authorizing the Publishing that Address, never saw it till it was printed, and only refus’d to assume to themselves any Authority of restraining the Press, and advis’d the Printer to Prudence and Caution. [See the Deposition of David Hall.] The Printers of the Gazette and Journal were call’d in Question; but produc’d the Author, and as they were not concern’d in writing it, and behav’d properly before the House, as did the others who were concern’d in writing and publishing it, they were dismiss’d. Smith was an old Offender. See the Votes of 1756.

  [l] That Your Petitioner on the 4th. Day of February following in due Form of Law, applyed to the Chief Justice of the Province, to grant him his Majestys Writ of Habeas Corpus, in Order, that Your Petitioner, on the Return thereof, might either be discharged, or bailed, as the Nature of his Case should require; Whereupon, the said Chief Justice answered that, on a View of the Copy of Your Petitioners Commitment, it appearing to him, that, among other Things, Your Petitioner was committed for a Breach of Privilege, he did not think himself authorized in granting a Habeas Corpus, and bailing Your Petitioner during the Sitting of the House, and therefore, was obliged to reject the Prayer of the said Petition.
l. The Chief Justices Answer, that the Petitioner being committed for Breach of Privilege, he did not think himself authorized to grant a Habeas Corpus, and bail the Petitioner, during the Sitting of the House, shows that the Confinement was not like to continue longer than the Sitting of the House, which probably is over before this Time, as the private Affairs of the Members call them Home on the first Approach of Spring, and the Winter Session rarely extends beyond the Middle of March. But if they should continue Sitting as long as possible, it could not be beyond September, when they are dissolved by Law; so that there is little Danger of the Petitioner’s being imprisoned for Life.

  [m] That Your Petitioner verily believes the Words, in the said Commitment, which appear to the Chief Justice to imply a Breach of Privilege, were untruely incerted therein, on Purpose to exclude Your Petitioner from this legal Relief; As there was no Breach of Privilege, intimated in the Sentence passed against Your Petitioner by the House; And as he was never charged, even by the Assembly, with the least Indecency of Behaviour, or Mark of Disrespect, to the House, during the whole Process, nor with any other Matter, that could be construed a Breach of Privilege of the Assembly then convened.
m. The House had voted it a Breach of Priviledge to assert, that the Assembly of the Province had no Right or Power, to hear the Petitions, examine into and redress the Aggrievances and Complaints of the People against publick Officers, or in any other Case where the Subject is oppressed; the same being one of their undoubted Rights and Privileges, and a fundamental and essential Power of the Constitution. [See Votes, Pag. 12.] Wm. Moore’s Address, among other gross Abuses, charg’d the Assembly with usurping Powers that did not belong to them, in examining into the Complaints against him: Smith was concern’d in drawing this Address, and publish’d it; and contemptuously refus’d Submission to the House.
  [n] That Your Petitioner did afterward, on the said 4th. Day of February petition the Honourable Wm. Denny Esqr.; Governor of the Province, Setting forth the peculiar Hardships of his Case, praying such Relief as his Honour thought suitable and just. To this Your Petitioner received for Answer, that the Governor with great Compassion, beheld Your Petitioners Afflictions, but, if he had any Power, to interfere in that Matter, the Exercise of it might, at this Critical Juncture, endanger the Safety of the whole Province.
n. Governors in the Colonies have no right to interfere in the Censure of the House for Breach of Privilege.
  [o] That under these distressing and miserable Circumstances, destitute of any Aid, from Our Laws or Government, so that his Imprisonment may be continued during his Life. Your Poor Petitioner really unable to contend with so weighty a Body, who are in Possession of all the Publick Mony of the Province, is compelled to apply to Your Majesty, the last Resort from Your Colonys, and Fountain of all Justice, within Your Majestys Dominion for Redress,
o. For several Years past, all new Laws for raising Publick Money, have plac’d the same in the Disposition of the Governor and Commissioners, none to be issued without the Governor’s Assent. [See the Laws themselves]
  Most Humbly imploring Your Majesty to afford Your unfortunate Petitioner and Subject, such Relief, as in Your Wisdom shall appear just and equitable.
Your Petitioner, as in Duty bound shall ever earnestly pray &c. Philadelphia County Goal
William Smith
Febry. 6th. 1758.

The three principal Points of the Petition are contain’d in the Reference, and are answered under Letters, k, and c.
Perhaps it may not be necessary to open the whole that can be said, in the Hearing before the Attorney and Solicitor General; as the Council on the other side may thence be better prepar’d when we come before the King in Council: Will it not be sufficient to insist chiefly on these two Points; first, that it is a Matter of not sufficient Importance for the King in Council to be troubled with, who if they encourage such trifling Appeals, may have much of their Time taken up with them. 2. That it being a Matter of Privilege the Crown will not be advised to interfere and thereby bring a Branch of the Legislature, the House of Representatives, into Contempt, and weaken the Hands of Government, &c.
This is refer’d to Mr. Sharpe’s Prudence. The Counsel however should be furnish’d with a compleat Brief, in Case it be necessary to go thro’ the whole Affair.

 Endorsed: Notes on W Smith’s Petition.
 
III
Some Reflections being on this Occasion unjustly thrown on the Quakers, will it be amiss to observe
That the Province was first settled by them, without any Expence to the Crown.
That they never received any Assistance from the other Colonies.
That this Colony on the contrary has afforded Assistance to the other Colonies; as, to New York in Queen Anne’s Time a large Quantity of Provisions; to New-England in 1745, £4000 in Provisions and Gunpowder for their Forces at Cape Breton, and £10,000 in Provisions to New York, and the 4 New England Colonies of Massachusets Bay, Connecticut, Rhodeisland and New Hampshire, in 1755: for their Forces.
That they have also from the first Settlement of the Province expended large Sums yearly in Presents for preserving Peace with the Indians, not for themselves only, but for the neighbouring Colonies also; the good Opinion the Indians had entertained of them giving Weight to the Mediation of the Government; in particular this Colony was in 1744 at the Expence of the Treaty at Lancaster, in which the Six Nations were reconciled to Virginia, and a Bloody War just ready to break out against that Province happily prevented.
That they have also at different Times granted considerable Sums to the Crown, their Principles never forbidding such Grants. They always thought it their Duty to render to Cesar the Things that are his; and when Money was demanded of them for military Purposes, their Method was, to grant a Sum absolutely for the King’s Use, without Appropriation, and leave the Application to the Government.
In this Manner they granted £2000 to the Crown in Queen Anne’s Wars, in the Infancy of the Colony; £3000 for the Expedition to Carthagena in 1739; £5000 in 1746 for the Expedition to Canada.
The Equity and Moderation always shown by the Quakers in the Exercise of the Powers they possess’d as Members of Assembly, never proposing or enacting any Laws for the Oppressing those of other Persuasions, induc’d great Numbers of different Religions and Nations to remove into Pensilvania with their Families and Effects, thereby encreasing the Strength and Commerce of this Kingdom.
And tho’ the Numbers of People of different Sects, have long since far exceeded the Quakers, yet the Respect of the People in general has been so great towards them for their prudent Conduct, that till 1756 there was always a great Majority of them chosen into the Assembly.
In June 1756, Six Quakers desired Leave to resign their Seats, which was granted, and Persons of other Persuasions chosen in their Stead.
At the Election of October 1756, on Account of the Clamours raised against them by the Proprietary Faction, the Quakers declin’d standing Candidates, and many of them even refus’d to vote; and many of those who did vote, voted for Members of other Persuasions, nevertheless some Quakers were chosen, but a large Majority of the Church of England and Presbyterians; and to make that Majority still greater 4 more Quakers who had been chosen without their Consent, desired Leave of the House to decline the Service, and their Seats were vacated accordingly, and filled with Churchmen by a new Election; so that at present, there are two to one in the House who are not Quakers; and those who are Quakers, are nevertheless for Defence.
See the Votes of June 4, Page 101; June 28, Page 103; October 16, 1756, Page 5.
See the Votes of Jan. 26. 1757. where, in the Remonstrance of the House, they Unanimously demand the Governor’s Assent to the Bill for granting £100,000 for the Defence of the Province, which Bill the Governor had refused on Account of Proprietary Instructions.
Since the beginning of the present War, the following Bills have at different times been pass’d by the Assembly and Sums granted for Service of the Crown and Defence of the Province viz.
May 10. 1754 A Bill granting £10,000 to the King’s Use. Votes Page 56.
Dec. 12. 1754 A Bill granting £20,000 to the King’s Use. Votes Page 21, 22.
Jan. 3. 1755. £5000 given to purchase Provisions for the King’s Troops at their Arrival, then expected under General Braddock. Votes page 59.
March 28. 1755. A Bill granting £25,000 to the King’s Use. Votes Page 78.

April 2. 1755. £10,000 given to the King’s Use and put into the Hands of Commissioners to be laid out in Provisions to victual the Northern Forces. Votes Page 80, 81, 82.
April. 9. The Expence of a Post from Philadelphia to Winchester voted, and that all Letters to and from the Army under Gen. Braddock should pass free of Charge. Page 87
May 15. 1755. A Resolve to defray the Expence of the new Roads to be cut for the Accommodation of Gen. Braddock’s Army. Page 92.
June 21. 1755 A Bill granting £15,000 to the King’s Use. Page 106
Augt. 2. 1755. A Bill granting £50,000 to the King’s Use. Page 120.
Augt. 22. 1755. One Thousand Pounds put into the Hands of a Committee to buy Arms for the poor Inhabitants on the Frontiers. Votes page 155.
Page 175. See Extracts of Letters from the General (Braddock) and principal Officers, containing Thanks to the Assembly for their seasonable Services and Supplies. &c.
Sept. 29. 1755. Ten Thousand Pounds voted towards purchasing Provision and Blankets or other warm Clothing for the Troops on the Frontiers of New York. Votes page 177.
Nov. 8. 1755. A Bill for granting £60,000 to the King’s Use. Votes Page 15.
Nov. 26. 1755 Another Bill for granting £60,000 to the King’s Use. Page 46, 47.
Feb. 19. 1756. See General Shirley’s Letter of Thanks for the warm Clothing.
July 3. 1756. A Bill for granting the Sum of £40,000 to the King’s Use. Votes Pag. 114
Sept. 8. 1756. A Bill for granting £60,000 to the King’s Use. Page 143. See the Governor’s Refusal of this Bill, and the Resolves of the House thereupon, Page 150, 151.
Sept. 17. 1756 A Bill for granting £30,000 to the King’s Use. Page 151.
Jan. 22. 1757 A Bill for granting to His Majesty the Sum of One Hundred Thousand Pounds for the Defence of this Colony, &c. Page 71.
Feb. 3. 1757. A Bill for granting the Sum of One hundred Thousand Pounds to the King’s Use. Page 77.

Tis true that by Proprietary Instructions to their Governors, many of these Grants were refused, and the Province thereby reduced to great Distress, which Distress was cruelly made use of by the Proprietary Governors to extort from the Assembly their just Rights and Privileges, and among other Things to oblige them to tax their own Estates for the Defence of the Proprietary Estate and exempt the Proprietary Estate from any Part of the Burthen. When they refused to comply with this most unreasonable and wicked Demand, a Clamour was to be rais’d against them that they would do nothing for the Defence of the Province, numberless nameless Libels against them publish’d, disguising the true Cause of Disagreement between the Governor and Assembly, and charging it all on their being Quakers, as if it was a religious Dispute about the Lawfulness of Defence.
See the Bill for granting £50,000 under Seal with the Governor’s Amendments, in which where it was said the Sum should be “raised on all Estates real and Personal, the Proprietary Estate not excepted;” the Governor proposes this Amendment “dele the Word not, and insert the Word only;” and the House not agreeing to this Amendment, he refused to pass the Bill, notwithstanding the Dangerous Circumstances the Country was then in.
And even the last Bill for granting £100,000 was refused on Account of its not complying with Proprietary Instructions, and would not have passed if Lord Loudon had not interpos’d his Influence with the Governor. See Votes of 1757 Jany. 25. page 52.
Do these numerous Grants and Gifts look like the Acts of an Assembly who would be angry with Messrs. Moore and Smith for being zealous for the Defence of the Country?
But every Offender, who can make no better Defence, ascribes the Accusation to some Malice in his Prosecutors.
Smith is an old Offender, and was formerly treated with great Lenity by the Assembly on a like Occasion. See Votes July 20. 1756 page 119.
He receives a Pension from the Proprietaries of £50 a Year, as Provost of the Academy and being a ready Scribbler is employ’d in all the dirty work of abusing and libelling the Assembly.
This is the Secret of his being supported in the present Complaint by the Proprietary Faction. His Cause is to be made use of as one Battery against the Privileges of the Assembly, and Rights of the People.
A Gentleman present at the first Hearing said the Goal Smith was confin’d in was as bad as any Goal in England.

Enquire of Philadelphans present, whether the Prison of Philadelphia does not consist of two distinct Buildings? What they are and their Uses? Which of them Smith is confin’d in? Whether among the Felons or the Debtors?
He asserts that the Assembly deny’d that an Appeal lay from any Judgment of theirs to his Majesty in Council.
Compare this with the Votes.
See also David Hall’s Deposition, concerning his consulting the Speaker and two other Members.
If he presumes to come before his Sovereign with a Lie in his right hand, can he deserve to be favour’d with regard to his personal Liberty (which he might have had by a decent Submission) against the Liberties and Privileges of a whole People.
A very unseasonable Time to call the Privileges of all the Assemblies of the Colonies in question; and employ them in defending those Privileges, when they are attack’d by foreign Enemies, and their utmost Attention necessary to defend their Countries, and by chearful and ready granting large Supplies, to secure the King’s Dominions.
Hope his Majesty will be advis’d to reject the Petition.
The Petitioner demanded an Appeal to be admitted by the Assembly, and that he should be in the mean-time bailed: This was not granted.
But he did not afterwards acquaint them that he intended to petition, nor furnish them with a Copy of his Petition and Complaint.
There are many things charg’d in it as facts which possibly might have been set aside, and the Agents here furnish’d with proper Proofs to show the Falshood of such Charges, had a Copy been furnish’d of the Complaint, in America.
To decide therefore on his own Representation that the Proceedings against him were irregular, is to determine without full hearing of the opposite Side.
 Endorsed: Smith and the Assembly of Pensilvania Observacons on the Reflections thrown on the Quakers.
 
IV
Mr. Hamilton late Governor of Pensilvania, will probably be present, as he was the first Night. He might be ask’d
Whether Mr. Franklin was not always very zealous for the Defence of that Province?
Whether he has known or heard of any Inhabitant of that Country that was more so?
Whether Mr. Franklin was not always among the foremost in pressing the Quaker Assembly to grant large Sums of Money for that purpose?
Whether he Mr. Hamilton ever heard of any Resentment they had against Mr. Franklin, or Malice they bore him on that Account?
  
V
Observations
The Petitioner’s Committment, is merely for a Contempt, and he might have been discharged so easily as upon a bare submission; Is this Mans Case then such as calls for an Enquiry into the privileges of the Representatives of the people in Pensilvania? nay in all the several Colonies in America, for they all must be affected by it—or ought not this Case rather to be got rid off upon some previous point.
We do not see how any Application can lye in this summary way to the Crown, no appeal lies in any Case from Committments for Contempts—nor a Complaint neither that we know of, to the Crown, or the King in his Courts, to release a party Committed for a Contempt, and, tho’ an Habeas Corpus, or a proceeding in nature thereof, may lie as in the late Case of Murray Committed by the House of Commons in England, yet what was the Event when it appeared his Committment was for a Contempt? they never offered to Enquire further into it, but remanded the prisoner till he had cleared his Contempt, so that We think the present application is wholly irregular and therefore ought to be dismissed.
And it is probable this Man has been released before now, if not upon his own Submission, as he is so obstinate yet upon some Adjournment of the House, for tho’ there is no such thing as a prorogation used in pensilvania, yet they have adjournments that are always deemed there of the same nature, and put an end to a Session, as it is called and they begin that Business De novo, when they meet again, and the whole of an Assembly is only for a period of 12 months.
But if We are to go into a particular discussion of the Authority of Assemblys We then submit it to Consideration that the Representatives of the people Assembled, for the purpose of making Laws, in these large and distant provinces, and who are convened after the manner and for the same purpose and bear great resemblance to the parliament here, having a kind of like Legislative power and in the highest instance of it, that of levying money on the Subject—cannot be without so necessary a power as to commit for Contempts shewn them, incident to every Jurisdiction from the House of Lords down to the lowest Court of Justice—nay it is incident to every Magistrate, for even a single Justice of peace may Commit for a Contempt shewn him in Office—and without such power no Authority or decency can be preserved.
If the power of the Assembly to commit at all is at once established, and it must be strange Doctrine and policy too to deny it, We think it puts an end to all further discussion about the Cause of Commitment—for it is apprehended, if the Court of Kings Bench here, upon a prisoner being brought up by Habeas Corpus upon the return of the Writ, [know?] he has been committed by another Jurisdiction (having Authority so to do) for a Contempt, the Court of Kings Bench would not enter into a discussion whether he was guilty of a Contempt or not, it was sufficient the Jurisdiction who Committed him had determined it so, who are Judges of the Contempts offered them.
But it appears this Man’s Contempt was for a most virulent Libel—which tho he was not the first Author of, yet he was next to him by Causing the Libel to be new dress’d and put on a new Garb, for the sake of introducing it into the Company of many, it could not otherwise have made its way to, and therefore he deserved punishment next to the Author himself, and more than any common inadvertent printer.
Those printers of the pensilvania Gazette and pensilvania Journal are not Officers of the Assembly tho they sometimes print the Votes and Messages of the House by their special Order; And were called before the House as well as the petitioner, but on discovering the Author, and behaving openly and properly to the House were dismissed.
The petitioner has no Charge as a Clergyman—his Character as such, or as a Schoolmaster was not now to be hurt by the Censure of the House for publishing a Libel, he having been long considered as a common Scribbler of Libels and false Abusive papers, both against publick Bodies and private Persons, thereby keeping up party heats in the province, on which account he had been refused the pulpit by the Minister and denied a Certificate of good behaviour by the Vestry. The place of his Confinement is in a seperate Building from the Criminals, where only Debtors are confined in Airy Commodious Apartments, where the Confinement is the only Inconvenience, and this (incurred by his contumacy) he was told by the House he might be prevented by his making proper acknowledgment, which he refused.
It appears by the Votes that during the hearing, Copies of all papers necessary for his Defence were Delivered to the petitioner.
The address of Wm. Moore speaks for itself, and will shew whether it was such as good Lawyers ought to approve. The Speaker and 2 other Members, Charged with Authorizing the publishing that Address, never saw it till it was printed, and only refused to Assume to themselves any Authority of restraining the press and advised the printer to prudence and Caution.
We hope upon the whole that the Petition shall be dismissed.
